       Case 3:18-cv-00252-CWR-FKB Document 76 Filed 01/09/19 Page 1 of 4



                            UNITED STATES DISTR ICT COURT
                           SOUTHERN DISTR ICT OF MISS ISS IPPI
                                 NORTHERN DIVISION


    SECURITIES AND EXCHANGE                                  Case No. 3:18-cv-252
    COMMISSION,

                   Plaintiff,                                Hon. Carlton W. Reeves, District Judge

          v.                                                 Hon. F. Keith Ball, Magistrate Judge
    ARTHUR LAMAR ADAMS AND
    MADISON TIMBER PROPERTIES, LLC,

                   Defendants.




                      MOTION FOR APPROVAL OF SETTLEMENT

        Alysson Mills, in her capacity as the court-appointed receiver (the “Receiver”) for Arthur

Lamar Adams and Madison Timber Properties, LLC, through undersigned counsel, respectfully

moves the Court to enter the attached proposed Order Approving Settlement,1 which approves the

Receiver’s Settlement Agreement with the University of Mississippi’s Ole Miss Athletic

Foundation (the “Foundation”) [Exhibit A]. In support, she states as follows:

                                                        1.

        The Foundation received cash contributions from Lamar Adams. Upon information and

belief, the amount of those contributions, net of the value of goods and services provided by or at

the direction of the Foundation, is approximately $343,269.




1
 Pursuant to the Court’s Administrative Procedures for Electronic Case Filing, Sec.5.B, the proposed Order
Approving Settlement is being transmitted via e-mail to Judge Reeve’s chambers simultaneous with the filing of this
motion.
      Case 3:18-cv-00252-CWR-FKB Document 76 Filed 01/09/19 Page 2 of 4




                                                2.

       The Receiver and the Foundation have agreed to resolve the Receivership Estate’s claims

to the net amount of cash contributions by Mr. Adams, and to do so without filing suit. The

Foundation has already returned to the Receivership Estate funds in the amount of $33,100

reflecting donations made by Mr. Adams for future sports tickets rights. The Foundation shall

return to the Receivership Estate funds in the amount of $310,169, reflecting the remaining amount

of cash contributions the Foundation received net of the value of tangible benefits received by Mr.

Adams, and in turn the Receiver shall release all claims the Receivership Estate has or may have

against the Foundation for contributions by Mr. Adams to the Foundation.

                                                3.

       The proposed settlement reflects the full amount of cash contributions to the Foundation

net of the value of tangible benefits that Mr. Adams received. The Receiver believes this is fair

and reasonable consideration for the avoidance of the time and expense that would have

accompanied any litigation.

                                                4.

       This proposed settlement follows meaningful, informed, arm’s length negotiations between

the Receiver and the Foundation, both represented by highly capable counsel.

                                                5.

       The Receiver greatly appreciates the Foundation’s offer to return the full amount of

contributions that it received from Mr. Adams net of tangible benefits received by him, and she

hopes that its example may encourage others in the same position to do the same.
      Case 3:18-cv-00252-CWR-FKB Document 76 Filed 01/09/19 Page 3 of 4




                                              6.

       The Receiver believes settlement on the proposed terms without litigation unquestionably

is in the Receivership Estate’s best interests. The Receiver thus recommends that the Court

approve the Settlement Agreement by entering the proposed Order Approving Settlement.



       WHEREFORE the Receiver asks that after due consideration the Court enter the proposed

Order Approving Settlement.



January 09, 2019
Respectfully submitted,

 /s/ Lilli Evans Bass                           /s/ Brent B. Barriere
 BROWN BASS & JETER, PLLC                       FISHMAN HAYGOOD, LLP
 Lilli Evans Bass, Miss. Bar No. 102896         Admitted pro hac vice
 LaToya T. Jeter, Miss. Bar No. 102213          Brent B. Barriere, Primary Counsel
 1755 Lelia Drive, Suite 400                    Jason W. Burge
 Jackson, Mississippi 39216                     Kristen D. Amond
 Tel: 601-487-8448                              Rebekka C. Veith
 Fax: 601-510-9934                              201 St. Charles Avenue, Suite 4600
 bass@bbjlawyers.com                            New Orleans, Louisiana 70170
 Receiver’s counsel                             Tel: 504-586-5253
                                                Fax: 504-586-5250
                                                bbarriere@fishmanhaygood.com
                                                jburge@fishmanhaygood.com
                                                kamond@fishmanhaygood.com
                                                rveith@fishmanhaygood.com
                                                Receiver’s counsel
      Case 3:18-cv-00252-CWR-FKB Document 76 Filed 01/09/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I certify that I electronically filed the foregoing with the Clerk of Court using the ECF

system which sent notification of filing to all counsel of record.

       In addition, I have separately emailed a copy of the foregoing to:

                                         Erica McKinley
                                      mckinley@olemiss.edu

                                    Counsel for the Foundation


       Date: January 09, 2019                         /s/ Brent B. Barriere
